                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WARREN HILL, LLC                     :           CIVIL ACTION
                                     :
        v.                           :
                                     :
SFR EQUITIES, LLC                    :           NO. 18-1228


                                   ORDER

             AND NOW, this 23rd day of July, 2019, for the reasons

set forth in the accompanying memorandum, it is hereby ORDERED

that:

             (1)   the motion of defendant SFR Equities, LLC (“SFR”)

for partial summary judgment regarding all direct payments to

BCM as trust certificate holder is DENIED;

             (2)   the motion of plaintiff Warren Hill, LLC (“Warren

Hill”) for summary judgment is GRANTED to the extent that SFR is

required to include the Blue Cross Blue Shield bonus payments

made to Brian Hynes in its calculation of earnout payments due

to Warren Hill pursuant to § 1.2(d)(ii)(D) of the Membership

Interest Purchase Agreement (“MIPA”);

             (3)   the motion of plaintiff Warren Hill for summary

judgment is GRANTED to the extent that SFR is required to

include fees paid by the Vendor Assistance Program to Bluestone

Capital Markets (“BCM”) and Bluestone Finance in SFR’s
calculation of earnout payments due to Warren Hill pursuant to

§ 1.2(d)(i)(A)(1) of the MIPA;

          (4)   the motion of plaintiff Warren Hill for summary

judgment is GRANTED to the extent that SFR is required to

include an amount equal to 16.623% of the trust certificate

income in SFR’s calculation of earnout payments due to Warren

Hill pursuant to § 1.2(e)(iii) of the MIPA; and

          (5)   the counterclaim of SFR is dismissed as moot by

agreement of the parties.

                                       BY THE COURT:



                                       /s/ Harvey Bartle III
                                                                  J.




                                 -2-
